t c summary opinion united_states tax_court john william barck janie r barck petitioners v commissioner of internal revenue respondent docket no 3170-99s filed date john william barck and janie r barck pro sese charles m berlau for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in - effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure for the taxable years and after concessions the issues for decision are whether petitioners are entitled to charitable_contribution deductions in excess of the amounts allowed and conceded by respondent for and whether petitioners recognized unreported gain on the sale of certain property in whether petitioners made deductible_interest payments in and that were not claimed as deductions on their returns and whether petitioners are liable for the accuracy-related_penalties under sec_6662 some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in ashland missouri on the date the petition was filed in this case ‘with respect to issues one and two respondent concedes petitioners are entitled to an additional deduction for charitable_contributions in and a reduction in the amount of the gain recognized as discussed below we treat determinations made in the notice_of_deficiency but not addressed here as having been conceded by petitioners because they were not disputed either in the petition or at trial - - the first issue for decision is whether petitioners are entitled to charitable_contribution deductions in excess of the amounts allowed by respondent for and a taxpayer is required to maintain records sufficient to establish the amount of his deductions see sec_6001 sec_1_6001-1 and e income_tax regs in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making see 39_f2d_540 2d cir we may estimate a deductible expense only where the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made see 85_tc_731 certain expenses related to travel entertainment gifts and listed_property as defined in sec_280f are additionally subject_to the strict substantiation requirements of sec_274 see sec_274 sec_1_274-5t temporary income_tax regs fed reg date sec_170 allows a deduction for charitable_contributions made during the taxable_year to certain listed types of organizations if the deductions are verified under regulations prescribed by the secretary see sec_170 sec_1_170a-13 income_tax regs to be deductible contributions must be made to or for_the_use_of organizations listed in sec_170 - sec_170 the phrase for_the_use_of was added by congress to allow a deduction for gifts made in trust for a charitable_organization or under a similar legal arrangement creating rights which may be legally enforced by the organization gifts made to an individual for_the_use_of a charity do not meet the requirements for deductibility in the absence of such an arrangement see 495_us_472 in petitioners claimed a deduction of dollar_figure for charitable_contributions respondent allowed dollar_figure of this amount in the notice_of_deficiency and has since conceded an additional dollar_figure in petitioners claimed a deduction of dollar_figure for charitable_contributions respondent allowed dollar_figure of this amount petitioner husband petitioner testified that the amounts disallowed and not conceded by respondent for were contributions made by him in cash primarily when attending church petitioner has no written records evidencing such contributions without written records a deduction for charitable_contributions generally is not allowed see sec_1_170a-13 income_tax regs in certain circumstances however we have applied cohan v commissioner supra to allowa deduction even without written records where a taxpayer provides a sufficient basis to estimate the amount of the contributions such as showing regular church attendance and regular cash contributions thereto see eg fontanilla v commissioner tcmemo_1999_156 meeks v commissioner tcmemo_1998_109 affd 208_f3d_221 9th cir drake v commissioner tcmemo_1997_487 petitioner attended church every sunday and often donated cash even when he traveled however he failed to establish any regularity in occurrence or extent of the donations from which we could estimate an amount thus petitioners are not entitled to a charitable_contribution_deduction for in excess of dollar_figure the amounts disallowed in all relate to contributions made to eugene brown mr brown served as president of the full gospel business men’s fellowship international fgbmfi the disallowed contributions consist of an automobile which they valued at dollar_figure and cash of dollar_figure in the form of checks made payable to the order of gene brown petitioners testified that the car was given to fgbmfi however the car was titled solely in mr brown’s name in addition mr brown provided a handwritten statement that the car was given to him as a gift by petitioner despite petitioners’ testimony it is clear that the car was transferred from petitioners to mr brown individually and not to the charitable_organization thus the disallowed -- - contributions in were not made to a qualified_organization and they were not made for_the_use_of such an organization within the meaning of the statute because there was no trust-like arrangement creating legally enforceable rights for the organization see davis v united_states supra although petitioners’ actions may have been entirely altruistic and intended to benefit fgbmfi the contributions are not deductible for federal_income_tax purposes petitioners are not entitled to a charitable_contribution_deduction for in excess of dollar_figure the second issue for decision is whether petitioners must include in income gain on the sale of certain property in under sec_61 and sec_1001 taxpayers generally must recognize in the year_of_sale all gain_or_loss realized upon the sale_or_exchange of property respondent determined that petitioner recognized gain of dollar_figure on the sale of a kenworth tractor and transcraft flatbed trailer according to respondent’s trial memorandum the gain was determined as follows petitioner disputes this calculation tractor trailer sales_price dollar_figure dollar_figure cost dollar_figure dollar_figure depreciation big_number big_number adjusted_basis big_number big_number recognized gain big_number big_number thus respondent determined the total sales_price for tractor and trailer to be dollar_figure respondent has conceded that the total - j- gain be reduced by dollar_figure to reflect the cost of an engine overhaul for the tractor respondent offers the following three checks as the basis of his determination of the purchase_price each check is a cashier’s check drawn on london bank trust of london kentucky with gary and fairy smith the purchasers of the tractor and trailer as remitters number check date amount payment_date payee indorser dollar_figure gary or fairy smith gary smith big_number petitioner petitioner’ big_number petitioner petitioner ‘blank indorsement blank indorsement indorsed for petitioner by petitioner wife for deposit only at trial petitioners disputed receiving two of these checks---- numbers and evidence received into the record however shows that check number was received by petitioners because it was indorsed for deposit only will barck by janie barck the purpose of the other disputed check number is unclear why the purchasers would obtain a cashier’s check payable to themselves is unknown respondent argues that this check was used by the purchaser as a retainer in a good-faith effort in the sale although there is no evidence that petitioners received the cashier’s check itself the proximity of the check number check date and payment_date of the disputed check to those of the other checks indicates that this amount was most likely given to petitioners in cash for a --- - down payment or for a similar purpose as respondent argues we therefore uphold respondent’s determination of the amount of gain recognized on this transaction as modified by the concession the third issue for decision is whether petitioners made deductible_interest payments in and that were not claimed as deductions on their returns interest is allowed as a deduction to non-corporate taxpayers under sec_163 only if it is not personal_interest as defined under sec_163 see sec_163 interest which is not personal_interest and therefore may be deducted unless otherwise not allowed includes interest_paid or accrued on indebtedness properly allocable to a trade_or_business other than that of performing services as an employee any investment_interest and any interest which is taken into account under sec_469 in computing income or loss from a passive_activity of the taxpayer see sec_163 h a b and c petitioners argue that petitioner borrowed dollar_figure from his sister for use in starting a rental real_estate business ’ petitioners made this argument for the first time at trial but respondent did not object either to petitioners’ argument or to their presentation of supporting evidence we therefore treat this issue as having been properly pled see rule b when issues not raised by the pleadings are tried by express or implied consent of the parties they shall be treated in all respects as if they had been raised in the pleadings parekh v commissioner tcmemo_1998_151 rule b was satisfied continued --- - petitioner testified that he paid dollar_figure in interest per year in and in monthly payments of dollar_figure each however he only established that he made the monthly payments in february march may and july through date and january through date petitioner repaid the principal in two payments of dollar_figure each one in date and the other in date petitioners filed schedules c profit or loss from business for an unnamed business in and in the notice_of_deficiency respondent determined that petitioners improperly reported income and claimed expenses on these schedules c and instead should have used schedules e supplemental income and loss because the income and expenses were related to rental activities although significant deductions were allowed by respondent in connection with thi sec_2 continued when the parties introduced the issue at trial and acquiesced in the introduction of evidence on that issue without objection nearly all the payments were in the form of checks drawn on accounts in the name of will or janie barck however the payment made in date was drawn on an account in the name of barck inc whether such a corporation actually existed is unclear from the record if it did not this account was most likely used by petitioner informally for individual business purposes in any event we accept petitioner’s testimony that he intermingled funds between his accounts and that he used individual funds deposited into the barck inc account to make the interest payment petitioners also filed a schedule c in for a business involved in mobile home rent it is unclear if this is the same rental_activity as that in which petitioners were engaged in and -- - activity for mortgage interest in each year no deductions were allowed for other interest the schedule e rental income and expense deductions set forth in the notice_of_deficiency were as follows income dollar_figure dollar_figure expenses advertising dollar_figure dollar_figure car truck big_number big_number cleaning maintenance -o- legal professional -o- mortgage interest big_number big_number repairs maintenance big_number big_number supplie sec_592 --o- taxes license sec_582 big_number utilities big_number big_number lot rent big_number big_number wages -o- big_number insurance big_number big_number depreciation big_number other -0- total big_number big_number sch e rental income loss big_number we accept petitioner’s testimony concerning the existence and nature of the dollar_figure loan corroborated by the above detailed payments and respondent’s determination that petitioners were conducting a rental_activity in and we hold that petitioners are entitled to rental expense deductions for interest payments of dollar_figure in and dollar_figure in we briefly note that respondent has not argued that petitioner’s rental_activity was either passive or related to property_held_for_investment see sec_163 sec_469 nothing in the record indicates that the additional deductions allowed by our holding in this case are limited under either sec_163 or sec_469 and we so hold the final issue for decision is whether petitioners are liable for the accuracy-related_penalties under sec_6662 sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors including negligence or disregard of rules or regulations and any substantial_understatement_of_income_tax see sec_6662 b and respondent determined that petitioners are liable with respect to each year in issue for an accuracy- related penalty due to one or both of these factors for an underpayment equal to the total amount of the deficiency negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code see sec_6662 including any failure to keep adequate books_and_records or to substantiate items properly see sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard see sec_6662 a substantial_understatement exists where the amount of the understatement exceeds the greater of percent of the tax reguired to be shown on the return or dollar_figure see sec_6662 d a for purposes of this computation the amount of the understatement is reduced to the extent attributable to an item if there exists or existed substantial_authority for the taxpayer’s treatment of the item or if the relevant facts affecting the treatment of the item are adequately disclosed on the taxpayer’s return or an attached statement and there is a reasonable basis for the taxpayer’s treatment of the item see sec_6662 d b sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year see id petitioners dispute the assertion of the accuracy-related_penalties but have not presented any evidence or arguments specifically addressing this issue we find that the record in its entirety supports respondent’s assertion of the penalties in this case and we therefore uphold respondent’s determination in this regard as modified by respondent’s concessions and our holding on the other issues in this case reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
